EXHIBIT16.1 April 30, 2014 Securities and Exchange Commission treet NE Washington, DC 20549 We have read the statements that we understand Bio-Solutions Corp. (the “Registrant” or the “Company”) will include under Item 4.01 of the Form 8-K report it will file regarding the change in independent registered public accounting firms. We agree with such statements regarding our firm. Respectfully submitted, /s/ KBL, LLP KBL, LLP New York, NY 114 West 47th St., 19th Floor, Suite 1900, New York, NY 10036212-785-9700
